Title: From George Washington to Edmund Randolph, 21 October 1795
From: Washington, George
To: Randolph, Edmund


          
            Sir,
            Philadelphia 21st of October 1795
          
          In several of the public Gazettes I had read your note to the Editor of the Philadelphia Gazette, with an extract of a letter addressed to me of the 8th instant; but it was not until yesterday, that the letter itself was received.
          It is not difficult, from the tenor of that letter, to perceive what your objects are; but that you may have no cause to complain of the withholding any paper (however private & confidential) which you shall think necessary in a case of so serious a nature, I have directed that you should have the inspection of my letter of the 22d of July agreeably to your request—and you are at full liberty to publish, without reserve, any, and every private & confidential letter I ever wrote you; nay more—every word I ever uttered to, or in your presence, from whence you can derive any advantage in your vindication.
          I grant this permission, inasmuch as the extract alluded to, manifestly tends to impress on the public mind an opinion that something has passed between us which you should disclose with reluctance; from motives of delicacy which respect me.
          You know, Sir, even before the Treaty was laid before the Senate, that I had difficulties with respect to the commercial part of it; with which I professed to be the least acquainted; and that I had no means of acquiring information thereon without disclosing its contents: not to do which until it was submitted to the Senate, had been resolved on. You know too, that it was my

determination previous to this submission, to ratify the Treaty if it should be so advised, and consented to by that body; and that the doubts which afterwards arose, & were communicated to Mr Hammond, proceeded from more authentic information of the existence of what is commonly called the Provision order of the British government. And finally, you know the grounds on which my ultimate decision was taken; as the same were expressed to you, the other Secretaries of departments and the late Attorney general, after a thorough investigation & consideration of the subject, in all the aspects in which it could be placed.
          As you are no longer an Officer of the government, and propose to submit your vindication to the Public, it is not my desire, nor is it my intention to receive it otherwise than through the medium of the Press. Facts you cannot mistake. and if they are fairly and candidly stated, they will invite no comments.
          The extract of your letter to me, dated the 8th instant, being published in all the gazettes, I request that this letter may be inserted in the compilation you are now making; as well to shew my disposition to furnish you with every means I possess towards your vindication, as that I have no wish to conceal any part of my conduct from the public. That public will judge, when it comes to see your vindication, how far, and how proper it has been for you, to publish private & confidential communications—which, oftentimes have been written in a hurry, and sometimes without even copies being taken. And it will, I hope, appreciate my motives, even if it should condemn my prudence, in allowing you the unlimited license herein contained.
          
            Go: Washington
          
        